DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed May 16, 2022 and April 19, 2022.  Claims 1, 8, and 13 are amended.  Currently, claims 1–5, 7–10, 12, and 13 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
 
Response to Amendment/Argument
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.  
Applicant first asserts that the step of “receiving” is not a well-understood, routine, and conventional computer function.  Examiner disagrees.  MPEP 2106.05(d)(II)(i) identifies “receiving or transmitting data over a network” as a well-understood, routine, and conventional computer function.  As a result, Applicant’s remarks are not persuasive.
Applicant next asserts that, when considered in combination, the additional elements amount to an inventive concept in view of BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341.  Examiner disagrees. The element of BASCOM, when considered in combination, amounted to significantly more than the abstract idea because of the non-conventional and non-generic arrangement provided a technical improvement in the art. Id. at 1350–1351.  Here, the claimed elements provide no such improvement.  Instead, the additional computer components and elements for “receiving”, “obtaining”, and “transmitting” reflect conventional computer technology whether considered alone or in combination.  Further, Applicant’s Specification does not describe any improvements related to the additional computer components or the elements for “receiving”, “obtaining”, and “transmitting”.  As a result, Applicant’s remarks are not persuasive.
Accordingly, Applicant’s remarks are not persuasive, and the rejection of record is maintained below.  
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are moot in view of the updated grounds of rejection presented below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–5, 7–10, 12, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–5, 7–10, 12, and 13 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations reciting “as a response to receiving the request … determining the key performance indicator according to the definition”; and “the key performance indicator comprises composite available capacity, and the definition comprises one or more mappings between policy parameter naming and performance management parameters within the apparatus associated with an averaging period of an algorithm regarding a time period that a specific measure refers configured to provide feedback on tuning configuration parameters used in the definition of the key performance indicator”.
The limitation above recites an abstract idea.  More particularly, the limitation above describes a process for determining key performance indicators for a network and, when considered in view of Applicant’s Specification, recites a mathematical concept related to mathematical relationships or calculations because the element utilizes an algorithm to determine the key performance indicator (see e.g., Spec. 41–42).  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 8 and 13 recite substantially similar limitations to those presented with respect to claim 1.  As a result, claims 8 and 13 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  Similarly, claims 5 and 10 further recite an abstract idea because the elements further describe the recited mathematical concept.  As a result, claims 5 and 10 also recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include at least one processor, at least one memory, an interface, a radio access network controller, and steps for receiving, obtaining, and transmitting.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the at least one processor, at least one memory, interface, and radio access network controller amount to no more than merely using a computer as a tool to perform the recited abstract idea; and the steps for receiving, obtaining, and transmitting amount to no more than insignificant extrasolution activities to the judicial exception.  As an additional matter, Examiner notes that the recited interface and controller do not perform any functions beyond transmitting data, which is an insignificant extrasolution activity to the judicial exception.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.  
As noted above, claims 8 and 13 recite substantially similar limitations to those presented with respect to claim 1.  Although claim 13 further recites a computer readable medium, the computer readable medium, when considered in view of the claim as a whole, does not integrate the abstract idea into a practical application because the additional element amounts to no more than merely using a computer as a tool to perform the recited abstract idea.  As a result, claims 8 and 13 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 5 and 10 do not recite any additional elements beyond those recited with respect to independent claims 1 and 8.  As a result, claims 5 and 10 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above.
Claims 2–4, 7, 9, and 12 recite additional elements.  When considered in view of the claims as a whole, the interfaces, distributed unit, and node do not integrate the abstract idea into a practical application because the additional elements amount to no more than merely using a computer as a tool to perform the recited abstract idea.  As a result, claims 2–4, 7, 9, and 12 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include at least one processor, at least one memory, an interface, a radio access network controller, and steps for receiving, obtaining, and transmitting.  The additional elements do not amount to significantly more than the abstract idea because the at least one processor, at least one memory, interface, and radio access network controller amount to no more than merely using a computer as a tool to perform the recited abstract idea; and the steps for receiving, obtaining, and transmitting amount to no more than well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As an additional matter, Examiner notes that the recited interface and controller do not perform any functions beyond transmitting data, which is a well-understood, routine, and conventional computer function for the reasons stated above.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.  
As noted above, claims 8 and 13 recite substantially similar limitations to those presented with respect to claim 1.  Although claim 13 further recites a computer readable medium, the computer readable medium does not integrate the abstract idea into a practical application because the additional element amounts to no more than merely using a computer as a tool to perform the recited abstract idea.  As a result, claims 8 and 13 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 5 and 10 do not recite any additional elements beyond those recited with respect to independent claims 1 and 8.  As a result, claims 5 and 10 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above.
Claims 2–4, 7, 9, and 12 recite additional elements.  The interfaces, distributed unit, and node do not amount to significantly more than the abstract idea because the additional elements amount to no more than merely using a computer as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 2–4, 7, 9, and 12 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–5, 7–10, 12, and 13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5, 7–10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez, Jr. et al. (U.S. 2015/0106166) in view of Young et al. (U.S. 2020/0383040), and in further view of DRIBINKSI et al. (U.S. 2016/0157240) and Reed et al. (U.S. 2009/0075648).
Claims 1, 8, and 13:  Gutierrez discloses an apparatus, comprising: 
at least one processor (See FIG. 10 and paragraphs 103–104); and 
at least one memory including computer program code (See FIG. 10 and paragraphs 103–104); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform (See FIG. 10 and paragraphs 103–104): 
receiving a definition for determining a key performance indicator of a cellular communication network based on raw metrics data associated with remotely defined metrics (See FIG. 1–2 and paragraphs 14, 26, and 55, wherein KPI dimensions are defined with respect to raw metrics; see also paragraphs 40 and 66); 
receiving a request for executing an action of determining the key performance indicator according to the definition received (See FIG. 1–2 and paragraph 17, wherein the display enables selection and navigation to the component KPIs and metrics, and wherein KPI selection amounts to a request; see also paragraph 80, wherein QoS information is displayed upon request); 
as a response to receiving the request, obtaining the raw metrics data and determining the key performance indicator according to the definition (See FIG. 1–2 and paragraphs 27–28, wherein metrics are received and KPIs are determined); and 
transmitting the key performance indicator using an interface (See FIG. 2 and paragraph 31, wherein KPI and QoS information is transmitted to a display via control instructions; see also FIG. 7 and paragraph 42, wherein a link interface is disclosed), wherein the definition and the request are received from a controller (See paragraph 42, wherein in input output control unit is disclosed).  Gutierrez does not expressly disclose the remaining claim elements.
Young discloses a radio access network intelligent controller that is a near-real time radio access network intelligent controller (See paragraph 28, wherein a near-real time RAN controller is disclosed); and
the key performance indicator comprises composite available capacity (See paragraph 38 in view of paragraph 36, wherein network capacity KPI metrics are determined for network slices; and see paragraphs 10 and 20, wherein network slicing is disclosed with respect to X2 interface splitting).
Gutierrez discloses a system directed to managing quality of service in a wireless communications network.  Similarly, Young discloses a system directed to managing a communications network.  Each reference discloses a system directed to managing communications networks.  The technique of utilizing a RAN controller and a capacity KPI is applicable to the system of Gutierrez as they both share characteristics and capabilities, namely, they are directed to managing communications networks.
One of ordinary skill in the art would have recognized that applying the known technique of Young would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Young to the teachings of Gutierrez would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate communication network management into similar systems.  Further, applying a RAN controller and capacity KPI to Gutierrez would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved management and more reliable results.  Gutierrez and Young do not expressly disclose the remaining claim elements.
Dribinski discloses a definition for determining a key performance indicator of a cellular communication network based on raw metrics data configured for multivendor interoperability (See paragraphs 67–69, wherein KPI metrics are defined with respect to interoperability of access points associated with different vendors; see also paragraph 106).
As disclosed above, Gutierrez discloses a system directed to managing quality of service in a wireless communications network, and Young discloses a system directed to managing a communications network.  Similarly, Dribinski discloses a system directed to optimizing networks according to traffic.  Each reference discloses a system directed to managing communications networks.  The technique of utilizing interoperability metrics is applicable to the systems of Gutierrez and Young as they each share characteristics and capabilities; namely, they are directed to managing communications networks.
One of ordinary skill in the art would have recognized that applying the known technique of Dribinski would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Dribinski to the teachings of Gutierrez and Young would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate communication network management into similar systems.  Further, applying interoperability metrics to Gutierrez and Young would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved management and more reliable results.  Gutierrez, Young, and Dribinski do not expressly disclose the remaining claim elements.
Reed discloses a definition for determining a key performance indicator based on raw metrics data configured for network node programmability (See paragraphs 53 and 56, wherein KPI metrics are defined with respect to network configuration changes); and
the definition comprises one or more mappings between policy parameter naming and performance management parameters within the apparatus associated with an averaging period of an algorithm regarding a time period that a specific measure refers configured to provide feedback on tuning configuration parameters used in the definition of the key performance indicator (See paragraphs 14–15, in view of paragraphs 47, 233–234, 236, and 240–241, wherein KPIs are determined for periods of time in accordance with mappings between performance goals and performance measurement data, and wherein measured data is utilized to identify performance issues and recommend configuration changes).
As disclosed above, Gutierrez discloses a system directed to managing quality of service in a wireless communications network, Young discloses a system directed to managing a communications network, and Dribinski discloses a system directed to optimizing network adaptations.  Reed similarly discloses a system directed to optimizing a phone network.  Each reference discloses a system directed to managing communications networks.  The technique of utilizing definitional mappings between policies and performance is applicable to the systems of Gutierrez, Young, and Dribinski as they each share characteristics and capabilities; namely, they are directed to managing communications networks.
One of ordinary skill in the art would have recognized that applying the known technique of Reed would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Reed to the teachings of Gutierrez, Young, and Dribinski would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate communication network management into similar systems.  Further, applying definitional mappings between policies and performance to Gutierrez, Young, and Dribinski would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved management and more reliable results.  
With respect to claim 13, Gutierrez further discloses a computer readable medium (See FIG. 10 and paragraphs 103–104).
Claims 2 and 12:  Gutierrez does not expressly disclose the elements of claim 2.
Young discloses wherein the interface comprises an E2 interface (See FIG. 3C and paragraph 40).
One of ordinary skill in the art would have recognized that applying the known technique of Young would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 3:  Gutierrez does not expressly disclose the elements of claim 3.
Young discloses wherein the interface comprises an X2 interface (See paragraph 20).
One of ordinary skill in the art would have recognized that applying the known technique of Young would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 4 and 9:  Gutierrez discloses the apparatus according to claim 1, wherein the raw metrics data is generated by a distributed device (See FIG. 1 and paragraph 72, wherein metrics are obtained from distributed communication devices).  Gutierrez does not expressly disclose a distributed unit, as recited within the context of Applicant’s Specification.
Young more expressly discloses distributed units (See paragraphs 20 and 28).
One of ordinary skill in the art would have recognized that applying the known technique of Young would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 5 and 10:  Gutierrez discloses the apparatus according to claim 1, wherein the definition comprises an algorithm to be used for determining the key performance indicator (See paragraphs 72–73, wherein KPIs are transformed into a rating using a formulaic process; see also paragraphs 55 and 70, wherein KPIs are computed).
Claim 7:  Gutierrez does not expressly disclose the elements of claim 7.
Young discloses wherein the apparatus comprises a radio access network node (See paragraphs 21 and 28, wherein a gNB node is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Young would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
CHOU (U.S. 2015/0373563) discloses optimizing a self-organizing network according to capacity and configuration parameters; and
Futaki et al. (U.S. 2015/0044974) discloses a system directed to optimizing a network according to vendor parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623